Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, 12, 13, 19, 36-40, 43 and 66-68 are pending. Claims 10, 11, 14-18, 20-35, 41, 42, 44-65 and 69-70 have been cancelled.

Election/Restrictions
Applicant elects WITH traverse the species of SEQ ID NO: 28, 132 and 184 on the grounds that they are directed to the gene target “shrub” and thus share common subject matter (Applicant response dated 24 February 2022, p. 2, penultimate ¶).
Applicant’s argument is only persuasive with respect to the elected species. Therefore, the requirement is still deemed proper and is made FINAL.
Claims 1-9, 12, 13, 19, 36-40, 43 and 66-68 are examined.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., ¶ 0046). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.
Furthermore, the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
In claim 2, the limitation “An” should be replaced with --The-- to properly refer back to the previous claims. Similar amendments should be made to claims 3, 4, 6 and 7.
In claim 36, the limitation “that is capable of” should be removed and that limitation “an” should be replaced with --the-- prior to the limitation “interfering”.
In claim 40, the limitation “capable of” should be removed.
In claim 43, the limitation “that is capable of” should be removed.
Appropriate action is advised. 

Improper Markush Grouping

Claims 1, 5, 37 and 38 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
Here, the claims are drawn to iRNA molecules targeting different genes and corresponding functions, and thus do not share a substantial structural feature and/or a common use that flows from said feature (e.g., see Table 1 beginning at p. 87)
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 12, 13, 19, 36-40, 43 and 66-68 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is drawn to an iRNA molecule that comprises at least one dsRNA wherein the dsRNA is a region of dsRNA comprising annealed strands that are substantially or fully complementary and wherein one strand is at least 19 contiguous nucleotides that is at least partially complementary to a target nucleotide sequence within a gene that is at least 85% identical to at least a 19 contiguous nucleotide fragment of SEQ ID NO: 132 and 184.
The specification defines that “partially complementary” is that two nucleic acid sequences are complementary at least about 50%...90% of their nucleotides (¶ 0056).
Therefore, the metes and bounds of the claim are indefinite because it is not clear how the dsRNA is at least 50% identical (i.e., “partially complementary”) to the elected target gene having SEQ ID NO: 132 and simultaneously 85% identical to SEQ ID NO: 132.
Claim 38 is drawn to a method of controlling a Meligethes insect comprising contacting it with an RNAi molecule that comprises at least one dsRNA that is a region of dsRNA comprising annealed complementary strands of which one strand comprises at least 19 contiguous nucleotides which is at least partially complementary to a target gene and wherein the iRNA comprises at least one dsRNA that is a region of dsRNA comprising annealed complementary strands of which one strand comprises at least 19 contiguous nucleotides which is at least partially complementary to a target gene.
The metes and bounds of the claim are indefinite because it is not clear as to which iRNA molecule is being used. Namely, it is unclear if the iRNA molecule as recited in claim 38 is the same as which is recited in claim 1.
Claims 2-9, 12, 13, 19, 36-37, 39, 40, 43 and 66-68 are rejected for depending upon a rejected base claim and for failing to remedy the issues of indefiniteness.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9, 12, 13, 19, 36-40, 43 and 66-68 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for making an expression construct comprising the nucleotide sequence of SEQ ID NO: 184 having insecticidal activity against M. aeneus, does not reasonably provide enablement for the genus of iRNA molecules having insecticidal activity against a pest of the Nitidulidae family.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Here, the claims are broadly drawn to an iRNA molecule that comprises at least one dsRNA wherein the dsRNA is a region of dsRNA comprising annealed strands that are substantially or fully complementary and wherein one strand is at least 19 contiguous nucleotides that is at least partially complementary to a target nucleotide sequence within a gene that is at least 85% identical to at least a 19 contiguous nucleotide fragment of SEQ ID NO: 132 and 184 or can hybridize under stringent conditions to said fragments and has insecticidal activity on a pest of the Nitidulidae family, constructs, vectors and compositions comprising said molecule, and methods of controlling a Meligethes insect with said molecule.
Meanwhile, the specification teaches that the dsRNA molecule having SEQ ID NO: 184 provided in an artificial diet to M. aeneus and targeting the shrub gene having the nucleotide sequence of SEQ ID NO: 28 showed a 0% survival of by day 8 (¶ 0222; see also Table 1).
The specification also teaches that empirical evaluation of a target gene in a different insect pest of different family show that high insecticidal activity may not produce significant mortality or growth inhibition (¶ 0223).
However, and aside from these examples, the specification fails to teach that the broad genus of iRNA molecules as claimed predictably have insecticidal activity against the equally broad genus of pests as encompassed by the claims.
As noted above, the iRNA molecules of the claims are extremely broad: the dsRNA has as either as little as 50% sequence identity to the target gene, or, has as little as 16 consecutive nucleotides that are identical to the target gene (i.e., those sequences with as little as 85% identity to 19 contiguous nucleotides).
The lack of guidance for predictably making and using these iRNA molecules is critical due the absence of working examples and the state of the art: Thomas et al investigated the relationship between the length of RNA sequence identity with a transgene and its effectiveness at gene silencing in Nicotiana benthamiana, and demonstrated that silencing was achieved when the homology was 23 consecutive nucleotides or longer (2001, Plant J., 25:417-425; see p. 419, col. 1, last ¶).  
Here, the iRNA molecules as encompassed by the claims, including claim 6, are drawn to dsRNA that need not even have complementarity with itself (i.e., see “substantial complementary” limitation) and fall well below the requisite contiguous nucleotide length or homology for predictably inducing gene silencing as taught in the art, and thus, would not have claimed function of insecticidal activity.
Guidance and working examples are also paramount in light of the admission of the instant specification: empirical evaluation of a target gene in a different insect pest of different family show that high insecticidal activity may not produce significant mortality or growth inhibition (¶ 0223; see also Knorr et al, 2018, Scientific Reports, 8:1-15; see p. 2, ¶ 6-8 and Table 1).
Thus, without teaching that the elected species has functional activity against the broad range of insect pests as claimed, the skilled artisan would not reasonably expect to predictably use the iRNA as claimed.
The skilled practitioner would first turn to the instant specification for guidance in making and using the vast genus of iRNA molecules as broadly claimed. However, the specification does not provide sufficient guidance for predictably doing so, is lacking working examples commensurate in scope with what is claimed, and is unsupported by the state of the art.
Finally, said practitioner would turn to undue trial and error experimentation for making and using the iRNA molecules as claimed, and in the absence of further guidance, undue experimentation becomes the burden of the practitioner.

Claims 1-9, 12, 13, 19, 36-40, 43 and 66-68 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-9, 12, 13, 19, 36-40, 43 and 66-68 are broadly drawn to an iRNA molecule that comprises at least one dsRNA wherein the dsRNA is a region of dsRNA comprising annealed strands that are substantially or fully complementary and wherein one strand is at least 19 contiguous nucleotides that is at least partially complementary to a target nucleotide sequence within a gene that is at least 85% identical to at least a 19 contiguous nucleotide fragment of SEQ ID NO: 132 and 184 or can hybridize under stringent conditions to said fragments and has insecticidal activity on a pest of the Nitidulidae family, constructs, vectors and compositions comprising said molecule, and methods of controlling a Meligethes insect with said molecule.
The specification describes that the dsRNA molecule having SEQ ID NO: 184 provided in an artificial diet to M. aeneus and targeting the shrub gene having the nucleotide sequence of SEQ ID NO: 28 showed a 0% survival of by day 8 (¶ 0222; see also Table 1).
The specification also describes that empirical evaluation of a target gene in a different insect pest of different family show that high insecticidal activity may not produce significant mortality or growth inhibition (¶ 0223).
The specification describes that “partially complementary” is that two nucleic acid sequences are complementary at least about 50%...90% of their nucleotides (¶ 0056).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification fails to describe either a representative number of species from the exhaustive genus of iRNA molecules as claimed or a representative number of structures from the broad genus of iRNA molecules as claimed that confers insecticidal functional activity.
As noted above, the genus of iRNA molecules as claimed are extremely broad: the dsRNA has as either as little as 50% sequence identity to the target gene, or, has as little as 16 consecutive nucleotides that are identical to the target gene (i.e., those sequences with as little as 85% identity to 19 contiguous nucleotides).
Thus, an adequate description is critical in light of the state of the art: Thomas et al investigated the relationship between the length of RNA sequence identity with a transgene and its effectiveness at gene silencing in N. benthamiana, and demonstrated that silencing was achieved when the homology was 23 consecutive nucleotides or longer (see p. 419, col. 1, last ¶).  
Here, the iRNA molecules as encompassed by the claims, including claim 6, are directed to dsRNA that are not even required to have complementarity with itself (i.e., see “substantial complementary” limitation) and fall well below the requisite contiguous nucleotide length or homology for predictably inducing gene silencing as taught in the art, and thus, would not have claimed function of insecticidal activity.
A description of the molecules as claimed is also essential in light of the admission of the instant specification: empirical evaluation of a target gene in a different insect pest of different family show that high insecticidal activity may not produce significant mortality or growth inhibition (¶ 0223; see also Knorr et al, 2018, p. 2, ¶ 6-8 and Table 1).
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  
The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Here, the specification fails to describe a representative number of iRNA molecules as encompassed by claim 1, parts (i) through (iv), or claim 38, parts (i) through (iii), and has also failed to describe structural features common to members of the claimed genus of iRNA molecules.  Hence, the disclosure fails to meet either prong of the two-prong test set forth by Eli Lilly.  
Given the lack of written description in the specification with regard to the iRNA molecules as broadly claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heck et al (Patent No. US 10,941,398 B2).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1-3, 6-9, 12 and 13 are drawn to an iRNA molecule that comprises at least one dsRNA wherein the dsRNA is a region of dsRNA comprising annealed strands that are substantially or fully complementary and wherein one strand is at least 19 contiguous nucleotides that is at least partially complementary to a target nucleotide sequence within a gene that is at least 85% identical to at least a 19 contiguous nucleotide fragment of SEQ ID NO: 132 and 184 or can hybridize under stringent conditions to said fragments and has insecticidal activity against a pest of the genus Meligethes, and vectors and constructs comprising said molecule.
	Hicks et al disclose dsRNA mediated gene suppression in a target organism and expression constructs comprising said sequences in a transgenic host (see Abstract; see also claims 1, 2 and 5). This dsRNA molecule has 100% identity to at least 19 contiguous nucleotides of SEQ ID NO: 28 of the instant invention and would therefore target a gene having at least 85% identity to at least 19 contiguous nucleotides of SEQ ID NO: 132 or 184 (see Attachment A).
It should be noted that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Moreover, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
	Here, because the inhibitory nucleic acid as disclosed by Heck et al is identical that as claimed, it necessarily follows that it will have insecticidal activity against a pest of the genus Meligethes.
	Therefore, an iRNA molecule that comprises at least one dsRNA wherein the dsRNA is a region of dsRNA comprising annealed strands that are substantially or fully complementary and wherein one strand is at least 19 contiguous nucleotides that is at least partially complementary to a target nucleotide sequence within a gene that is at least 85% identical to at least a 19 contiguous nucleotide fragment of SEQ ID NO: 132 and 184 or can hybridize under stringent conditions to said fragments and has insecticidal activity against a pest of the genus Meligethes, and vectors and constructs comprising said molecule is anticipated by Heck et al.

Conclusion
No claim is allowed. 
Claims 4, 5, 19, 36-40, 43 and 66-68 appear to be free of the prior art. The closest prior art is that which is cited above but which does not reasonably teach, suggest or provide motivation for specifically inhibiting expression of a Meligethes insect target gene.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        


ATTACHMENT A

Alignment of SEQ ID NO: 99 from Heck et al with SEQ ID NO: 28 of the instant invention

US-13-305-688B-99
; Sequence 99, Application US/13305688B
; Patent No. 10941398
; GENERAL INFORMATION
;  APPLICANT: Heck, Gregory
;  APPLICANT:Munyikwa, Tichafa
;  APPLICANT:Goley, Jean
;  APPLICANT:Roberts, James
;  APPLICANT:Johnson, Scott
;  APPLICANT:Vaughn, Ty
;  TITLE OF INVENTION: SELECTING AND STABILIZING dsRNA CONSTRUCTS
;  FILE REFERENCE: MONS:092USD1
;  CURRENT APPLICATION NUMBER: US/13/305,688B
;  CURRENT FILING DATE: 2011-11-28
;  PRIOR APPLICATION NUMBER: 11/674,005
;  PRIOR FILING DATE: 2007-02-12
;  PRIOR APPLICATION NUMBER: 60/772,736
;  PRIOR FILING DATE: 2006-02-13
;  NUMBER OF SEQ ID NOS: 167
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 99
;  LENGTH: 538
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic primer
US-13-305-688B-99

  Query Match             52.1%;  Score 253.2;  DB 6;  Length 538;
  Best Local Similarity   70.3%;  
  Matches  339;  Conservative    0;  Mismatches  143;  Indels    0;  Gaps    0;

Qy          1 ATGTTGTTCAAGAAACAGGACTTTTTGGAGAAGAAAATTCAGCAAGAAATAGTGACGGCG 60
              |||||  | || |||||||| ||||| |||||||| ||  |  ||   |   |    || 
Db         16 ATGTTAATAAAAAAACAGGATTTTTTAGAGAAGAAGATAGAAGAATTTACCTTAGTAGCA 75

Qy         61 AAGGCTAATGCCTCGAAAAATAAAAGAGCTGCTATTCAGGCACTCAAAAGGAAGAAACGT 120
              |||   ||||| |||||||||||||||| |||  | || || ||||||| ||||||||| 
Db         76 AAGAAAAATGCGTCGAAAAATAAAAGAGTTGCACTCCAAGCCCTCAAAAAGAAGAAACGA 135

Qy        121 TACGAGAAACAGTTAACACAAATAGATGGAACCCTTACAACGATCGAAATGCAGAGGGAG 180
              |  || ||      |  |||||||||||||||||||||||| || |||||||||||||| 
Db        136 TTGGAAAAGACCCAACTACAAATAGATGGAACCCTTACAACTATTGAAATGCAGAGGGAA 195

Qy        181 GCCCTCGAAGGGGCCAATACTAATACTGCTGTTTTGACCACAATGGCCAATGCTGCTGAG 240
              ||||||||||| || |  || ||||||||||| ||     | |||   |||||||| || 
Db        196 GCCCTCGAAGGAGCTAGCACAAATACTGCTGTATTAGATTCTATGAAAAATGCTGCAGAT 255

Qy        241 GCTATGAAACATGCTCACAAATTTATGGATGTAGACCAAGTACATGACATGATGGATGAT 300
              ||  | ||  | ||||| ||     || |||| ||  | || || ||||| |||||||| 
Db        256 GCCCTTAAGAAAGCTCATAAGAACTTGAATGTGGATGATGTTCACGACATCATGGATGAC 315

Qy        301 ATTGCAGAACAGCAAGATTTGTCCAATGAAATCTCGAATGCCATCAGTAATCCAGTTGGG 360
              || || ||||| || ||  |  |||| |||||| | || || || || ||||| ||||| 
Db        316 ATAGCCGAACAACACGACATAGCCAACGAAATCACAAACGCTATTAGCAATCCTGTTGGA 375

Qy        361 TTTGGTGACGATATGGACGAAGATGAGCTGGAGAAAGAGTTGGAAGATTTGGAACAAGAA 420
              ||    |||||| ||||||| |||||  | |||||||| || |||||  | |||||||||
Db        376 TTCACCGACGATCTGGACGATGATGAATTAGAGAAAGAATTAGAAGAGCTCGAACAAGAA 435

Qy        421 GATTTGGAGAACAAACTTATTGAAGTACCTGGTGCCAAAGATTTACCAGCCGTTCCTGAA 480
              |  |||||  |  | ||  || |||| || ||| | |   |  | || || || |||   
Db        436 GGATTGGAAGAAGACCTGCTTCAAGTGCCAGGTCCAACTCAACTGCCGGCTGTGCCTACT 495

Qy        481 GA 482
              ||
Db        496 GA 497